Exhibit 10.1

[CONMED Letterhead]

July [—], 2014

[Name]

[Address]

[Address]

Dear [Name]:

You have been selected by the CONMED Corporation (the “Company”) to receive a
special retention bonus and, in the event of your termination of employment
under certain circumstances, a special severance payment, each in accordance
with the terms of this letter.

Special Retention Bonus

The amount of your potential special cash retention bonus is $[—] (the
“Retention Bonus”), equal to your annual base salary as of the date hereof (the
“Effective Date”). The Company will pay you the Retention Bonus on June 30, 2015
(the “Payment Date”), or as soon as administratively practicable (but no later
than ten (10) days) thereafter, subject to your continuous employment with the
Company through the Payment Date. If your employment is terminated by the
Company without “Cause”, or by you for “Good Reason” (as each term is defined
below), you will receive payment of your full Retention Bonus within sixty
(60) days of such termination. If your employment terminates as a result of your
“Disability” (as defined below) or death, you (or your estate) will receive
payment of your Retention Bonus within sixty (60) days of such termination,
prorated based on the number of days you were employed from the Effective Date
through the Payment Date. If your employment terminates before the Payment Date
for any reason other than as set forth in this paragraph, you will not be
eligible for payment of the Retention Bonus.

Special Severance Benefits

If, on or before June 30, 2016, your employment is terminated by the Company
without Cause or you resign for Good Reason, the Company will pay to you, within
sixty (60) days, one and one-half (1.5) times the sum of your (a) annual base
salary then in effect and (b) target annual cash incentive award (equal to 50%
of your annual base salary).

Special Equity Vesting

If, on or before June 30, 2016, your employment is terminated by the Company
without Cause or you resign for Good Reason, all outstanding, unvested equity
awards issued to you by the Company under the Company’s equity incentive plans
will vest and become exercisable and will remain exercisable for 90 days
following your termination date (other than SARs granted to you in 2014, which
shall not be accelerated and shall be canceled as of the termination date).



--------------------------------------------------------------------------------

Release Requirement

Your receipt of the special retention bonus on a termination without Cause,
resignation for Good Reason or termination due to Disability, special severance
payments and special equity vesting described above will be conditioned upon
your execution and non-revocation of a release of claims in favor of the Company
in a form acceptable to the Company that becomes effective within fifty-five
(55) days following your termination date.

Change in Control Wavier

You hereby waive any claim that a “change in control” has occurred or may occur
in the future under the Company’s equity compensation plans and your Change in
Control Severance Agreement with the Company (“CICSA”) relating (in any way) to
the changes in the Company’ s Board of Directors (the “Board”) in 2014.

Definitions

“Cause” means (i) your willful and continued failure to perform substantially
your duties with the Company (other than any such failure resulting from your
incapacity due to physical or mental illness) after a written demand for
substantial performance is delivered to you by the Board which specifically
identifies the manner in which the Board believes that you have not
substantially performed your duties, or (ii) your willfully engaging in illegal
conduct or gross misconduct which is demonstrably and materially injurious to
the Company or its affiliates. For purpose of this definition, no act or failure
to act shall be considered “willful” unless done or omitted to be done in bad
faith and without reasonable belief that your action or omission was in the best
interests of the Company or its affiliates. Any act, or failure to act, based
upon authority given pursuant to a resolution duly adopted by the Board, based
upon the advice of counsel for the Company or upon the instructions of the
Company’s chief executive officer or another senior officer of the Company shall
be conclusively presumed to be done, or omitted to be done, by you in good faith
and in the best interests of the Company. Cause shall not exist unless and until
the Company has delivered to you a copy of a resolution duly adopted by
three-quarters (3/4) of the entire Board (excluding you if you are a Board
member) at a meeting of the Board called and held for such purpose (after
reasonable notice to you and an opportunity for you, together with counsel, to
be heard before the Board), finding that in the good faith opinion of the Board
an event set forth in clauses (i) or (ii) has occurred and specifying the
particulars thereof in detail.

“Disability” means termination of your employment by the Company due to your
absence from your duties with the Company on a full-time basis for at least one
hundred eighty (180) consecutive days as a result of your incapacity due to
physical or mental illness.

“Good Reason” means, without your express written consent, the occurrence of any
of the following events: (i) (A) any change in your duties or responsibilities
that is inconsistent in any material and adverse respect with your position(s),
duties, responsibilities or status with the Company as of the Effective Date
(including any material and adverse diminution of such duties or
responsibilities); provided, however, that Good Reason will not be deemed to
occur upon a change in duties or responsibilities that is solely and directly a
result of the Company no longer being a publicly traded entity and does not
involve any other event set forth in this paragraph or (B) a material and
adverse change in your titles or offices with the Company as in effect on the
Effective Date; (ii) a reduction by the Company in your rate of annual base
salary or material reduction in annual target bonus opportunity, as in effect on
the Effective Date or as the same may be increased from time to time thereafter
(other than a reduction of less than 10% that is applicable to all employees
generally); (iii) any requirement of the Company that you (A) be based anywhere
more than fifty (50) miles from the office where you are located as of the
Effective Date or (B) travel on Company business to an extent substantially
greater than your travel obligations as of the Effective Date; or (iv) the
failure of the Company to obtain the assumption of this letter from any
successor. An isolated, insubstantial and inadvertent action taken in good faith
and which is remedied by the Company within ten (10) days after receipt of
notice thereof given by you will not constitute Good Reason. Your right to
terminate employment for Good Reason will not be affected by your incapacities
due to mental or physical illness and your continued employment will not
constitute consent to, or a waiver of rights with respect to, any event or
condition constituting Good Reason; provided, however, that such event will not
constitute Good Reason under this letter unless (1) you provide notice to the
Company within the thirty (30) days following the initial existence of an event
constituting Good Reason, (2) the Company does not remedy such event (if
remediation is possible) within thirty (30) days following the Company’s receipt
of notice of such event, and (3) you separate from service with the Company
within ninety (90) days following the initial existence of such an event
constituting Good Reason.

 

2



--------------------------------------------------------------------------------

Other Terms

All payments under this letter will be less any taxes required to be withheld
under applicable federal, state or local law. The special retention bonus and
any special severance payment will not be taken into account in computing the
amount of salary or compensation to determine any bonus, retirement, or other
benefit under any Company benefit plan or arrangement.

Except as expressly provided herein under the heading “Change in Control
Waiver”, this letter will not affect your rights or the Company’s obligations as
provided in your CICSA, which otherwise remains in full force and effect in
accordance with the terms set forth therein. Notwithstanding the foregoing, if,
in connection with your termination of employment, you would qualify for cash
severance payments under both the CICSA and under this letter, you will receive
the cash severance payments pursuant to either the CICSA or this letter (but not
both), whichever agreement provides the more favorable payment and benefits to
you.

[The Company acknowledges that if you retire after June 30, 2015, your
retirement will be deemed to be with the consent of the Compensation Committee
of the Board, and any outstanding, unvested equity awards held by you at the
time of such retirement will accelerate and remain exercisable for one year.]1

You will not have any right to transfer, assign, pledge, alienate or create a
lien upon the special retention bonus or special severance payments or benefits.
The special retention bonus and special severance payment are unfunded and
unsecured and payable out of the general funds of the Company. Nothing in this
letter is intended to suggest any guaranteed period of continued employment and
your employment will at all times continue to be terminable by you or the
Company. This letter will be binding on any successor to the Company, and the
Company will cause any such successor to expressly assume this letter and the
rights and obligations hereunder. Your obligation to maintain the
confidentiality of this letter and the special retention bonus and special
severance payment will continue after your employment with the Company
terminates for any reason.

 

If you bring a claim under this letter for the failure of the Company to perform
fully in accordance with the terms hereof, and such claim is successful, the
Company will reimburse you for reasonable legal fees and expenses, if any,
incurred by you in connection with such claim.

This letter will be governed by, and construed in accordance with, the laws of
the state of New York. YOU AND THE COMPANY HEREBY IRREVOCABLY SUBMIT TO THE
EXCLUSIVE JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED IN ONEIDA COUNTY,
NEW YORK, OVER ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO OR
CONCERNING THIS LETTER. You and the Company each acknowledge that Oneida County,
New York, has a reasonable relation to this letter (and the matters contained
herein) and to the relationship between you and this letter (and the matters
contained herein). This letter contains the entire understanding between you and
the Company with respect to the subject matter of this letter and supersedes any
prior agreements, statements, representations or understandings between you and
the Company with respect thereto. This letter may not be altered, amended,
modified or terminated except in a writing executed by you and the Company. This
letter may be executed in counterparts, each of which will be deemed an
original, and such counterparts will constitute one and the same instrument.

The payments under this letter are intended to be “short-term deferrals” that do
not constitute “deferred compensation” subject to Section 409A of the Internal
Revenue Code (“Section 409A”). The parties agree to interpret and administer
this letter in a manner intended to be exempt from or comply with Section 409A.
If and to the extent that any payment under this letter is determined by the
Company to constitute “non-qualified deferred compensation” subject to
Section 409A (because a payment is not a “short-term deferral” and not an
involuntary severance payment under Treas. Reg. §1.409A-1(b)(9)(iii)) and that
is payable to you by reason of your termination of employment, then (1) such
payment or benefit will be made or provided to you only upon a “separation from
service” as defined for purposes of Section 409A under applicable regulations
and (2) if you are a “specified employee” (within the meaning of Section 409A
and as determined by the Company), such payment will not be made or provided
before the date that is six months after the date of your separation from
service (or your earlier death or a change in ownership or effective control,
within the meaning of Section 409A).

 

1  Bracketed text included in form for Robert D. Shallish, Jr., only.

 

3



--------------------------------------------------------------------------------

We thank you for the service you have rendered in the past and look forward to
your continued contribution to the success of the Company. Please acknowledge
your acceptance of the terms of this letter and return it to me as soon as
possible but no later than July [—], 2014.

 

Sincerely, CONMED CORPORATION

 

By:  

[Name]

[Position]

 

Acknowledged and agreed:

 

[Name] Date:                     

 

4